 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   PEDRO RODRIGUEZ,                                   Case No.: 3:19-cv-00250-CAB-JLB
     CDC #BC6583,
12
                                       Plaintiff,       ORDER:
13
                          v.                            (1) DENYING MOTION TO
14
                                                        PROCEED IN FORMA PAUPERIS
15                                                      AS BARRED BY 28 U.S.C. § 1915(g)
     KAMALA HARRIS; GAVIN NEWSOM;                       [ECF Doc. No. 2]
16   CHRISTOPHER WRAY; ELAINE
17   ALEXANDER; MICHAEL J. HERSEK;                      (2) DISMISSING CIVIL ACTION
     JULIE NAUMAN; MARYBEL BATJER;                      WITHOUT PREJUDICE FOR
18   CITY OF SAN DIEGO; COUNTY OF                       FAILURE TO PAY FILING FEE
19   SAN DIEGO,                                         REQUIRED BY 28 U.S.C. § 1914(a)
20                                  Defendants.
21
22         Plaintiff, Pedro Rodriguez, currently housed at Valley State Prison, located in
23   Chowchilla, California, filed a civil rights Complaint (“Compl.”) pursuant to 42 U.S.C.
24   § 1983. (ECF Doc. No. 1.) On February 4, 2019, United States Magistrate Judge
25   Barbara McAuliffe determined that this action should have been filed in the Southern
26   District of California and transferred the matter to this Court. (ECF Doc. No. 3.)
27   ///
28                                                  1
                                                                             3:19-cv-00250-CAB-JLB
 1         Plaintiff has not prepaid the full civil filing fee required by 28 U.S.C. § 1914(a);
 2   instead, he has filed a Motion to Proceed In Forma Pauperis (“IFP”) (ECF Doc. No. 2).
 3   I.    Motion to Proceed IFP
 4         “All persons, not just prisoners, may seek IFP status.” Moore v. Maricopa County
 5   Sheriff’s Office, 657 F.3d 890, 892 (9th Cir. 2011). “Prisoners” like Plaintiff, however,
 6   “face an additional hurdle.” Id. In addition to requiring prisoners to “pay the full amount
 7   of a filing fee,” in “increments” as provided by 28 U.S.C. § 1915(a)(3)(b), Williams v.
 8   Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015), the Prison Litigation Reform Act
 9   (“PLRA”) amended section 1915 to preclude the privilege to proceed IFP:
10                 . . . if [a] prisoner has, on 3 or more prior occasions, while incarcerated or
                   detained in any facility, brought an action or appeal in a court of the United
11
                   States that was dismissed on the grounds that it is frivolous, malicious, or
12                 fails to state a claim upon which relief can be granted, unless the prisoner is
                   under imminent danger of serious physical injury.
13
14   28 U.S.C. § 1915(g). “This subdivision is commonly known as the ‘three strikes’
15   provision.” Andrews v. King, 398 F.3d 1113, 1116 n.1 (9th Cir. 2005) (hereafter
16   “Andrews”).
17         “Pursuant to § 1915(g), a prisoner with three strikes or more cannot proceed IFP.”
18   Id.; see also Andrews v. Cervantes, 493 F.3d 1047, 1052 (9th Cir. 2007) (hereafter
19   “Cervantes”) (under the PLRA, “[p]risoners who have repeatedly brought unsuccessful
20   suits may entirely be barred from IFP status under the three strikes rule[.]”). The
21   objective of the PLRA is to further “the congressional goal of reducing frivolous prisoner
22   litigation in federal court.” Tierney v. Kupers, 128 F.3d 1310, 1312 (9th Cir. 1997).
23   “[S]ection 1915(g)’s cap on prior dismissed claims applies to claims dismissed both
24   before and after the statute’s effective date.” Id. at 1311.
25   ///
26   ///
27   ///
28                                                  2
                                                                                3:19-cv-00250-CAB-JLB
 1          “Strikes are prior cases or appeals, brought while the plaintiff was a prisoner,
 2   which were dismissed on the ground that they were frivolous, malicious, or failed to state
 3   a claim,” Andrews, 398 F.3d at 1116 n.1 (internal quotations omitted), “even if the
 4   district court styles such dismissal as a denial of the prisoner’s application to file the
 5   action without prepayment of the full filing fee.” O’Neal v. Price, 531 F.3d 1146, 1153
 6   (9th Cir. 2008). Once a prisoner has accumulated three strikes, he is prohibited by section
 7   1915(g) from pursuing any other IFP action in federal court unless he can show he is
 8   facing “imminent danger of serious physical injury.” See 28 U.S.C. § 1915(g); Cervantes,
 9   493 F.3d at 1051-52 (noting § 1915(g)’s exception for IFP complaints which “make[] a
10   plausible allegation that the prisoner faced ‘imminent danger of serious physical injury’
11   at the time of filing.”).
12   II.    Application to Plaintiff
13          As an initial matter, the Court has carefully reviewed Plaintiff’s Complaint and has
14   ascertained that it does not contain “plausible allegations” which suggest he “faced
15   ‘imminent danger of serious physical injury’ at the time of filing.” Cervantes, 493 F.3d at
16   1055 (quoting 28 U.S.C. § 1915(g)).
17          A court “‘may take notice of proceedings in other courts, both within and without
18   the federal judicial system, if those proceedings have a direct relation to matters at
19   issue.’” Bias v. Moynihan, 508 F.3d 1212, 1225 (9th Cir. 2007) (quoting Bennett v.
20   Medtronic, Inc., 285 F.3d 801, 803 n.2 (9th Cir. 2002)); see also United States ex rel.
21   Robinson Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992).
22          Thus, this Court takes judicial notice that Plaintiff, while incarcerated, has brought
23   at least three prior civil actions which have been dismissed on the grounds that they were
24   frivolous, malicious, or failed to state a claim upon which relief may be granted. See 28
25   U.S.C. § 1915(g).
26   ///
27   ///
28                                                  3
                                                                                 3:19-cv-00250-CAB-JLB
 1         They are:
 2         1)     Rodriguez v. Robinson, et al., Civil Case No. 3:14-02770-LAB-WVG (S.D.
 3                Cal. Jan. 16, 2015) (Order Granting Motion to Proceed IFP and Dismissing
 4                Complaint for failing to state a claim) (ECF Doc. No. 4) (strike one);
 5         2)     Rodriguez v. Mitchell, et al., Civil Case No. 3:14-cv-02708-GPC-WVG
 6                (S.D. Cal. Feb. 18, 2015) (Order granting Motion to Proceed IFP and
 7                Dismissing Complaint for failing to state a claim) (ECF Doc. No. 4.) (strike
 8                two); and
 9         3)     Rodriguez v. Stall, et al., Civil Case No. 3:14-cv-02646-LAB-DHB (S.D.
10                Cal. Apr. 23, 2015) (Order Dismissing First Amended Complaint for failing
11                to state a claim) (ECF Doc. No. 11) (strike three);
12         4)     Rodriguez v. Greco, et al., Civil Case No. 3:15-cv-02040-DMS-JLB (S.D.
13                Cal. Jan. 15, 2016) (Order Dismissing Second Amended Complaint for
14                failing to state a claim) (ECF Doc. No. 13) (strike four); and
15         5)     Rodriguez v. Greco, et al., Case No. 15-56934 (9th Cir. Mar. 7, 2016) (Order
16                finding appeal frivolous) (strike five).
17         Accordingly, because Plaintiff has, while incarcerated, accumulated at least the
18   three “strikes” permitted pursuant to § 1915(g), and he fails to make a “plausible
19   allegation” that he faced imminent danger of serious physical injury at the time he filed
20   his Complaint, he is not entitled to the privilege of proceeding IFP in this action. See
21   Cervantes, 493 F.3d at 1055; Rodriguez, 169 F.3d at 1180 (finding that 28 U.S.C.
22   § 1915(g) “does not prevent all prisoners from accessing the courts; it only precludes
23   prisoners with a history of abusing the legal system from continuing to abuse it while
24   enjoying IFP status”); see also Franklin v. Murphy, 745 F.2d 1221, 1231 (9th Cir. 1984)
25   (“[C]ourt permission to proceed IFP is itself a matter of privilege and not right.”).
26   ///
27   ///
28                                                 4
                                                                               3:19-cv-00250-CAB-JLB
 1   III.   Conclusion and Order
 2          For the reasons set forth above, the Court hereby:
 3          (1)   DENIES Plaintiff’s Motion to Proceed IFP (ECF Doc. No. 2) as barred by
 4   28 U.S.C. § 1915(g);
 5          (3)   DISMISSES this civil action sua sponte without prejudice for failing to
 6   prepay the $400 civil and administrative filing fees required by 28 U.S.C. § 1914(a).
 7          The Clerk shall close the file.
 8          IT IS SO ORDERED.
 9   Dated: February 21, 2019
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                5
                                                                             3:19-cv-00250-CAB-JLB
